                                            Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              SAN JOSE DIVISION

                                   7
                                            RJ,
                                   8                                                             Case No. 5:20-cv-02255-EJD
                                                            Plaintiff,
                                   9                                                             ORDER GRANTING IN PART AND
                                                     v.                                          DENYING IN PART DEFENDANTS’
                                  10                                                             MOTIONS TO DISMISS
                                            CIGNA BEHAVIORAL HEALTH, INC., et
                                  11        al.,                                                 Re: Dkt. Nos. 32, 33

                                  12                        Defendants.
Northern District of California
 United States District Court




                                  13              In this putative class action suit, Plaintiff “RJ,” as the representative of her beneficiary son,
                                  14   SJ, challenges Defendant Cigna Behavioral Health, Inc.’s (“Cigna”) alleged failure to reimburse
                                  15   covered mental health provider claims at the usual, customary, and reasonable (“UCR”) rates.
                                  16   Presently before the Court are two motions to dismiss; one brought by Cigna and a separate
                                  17   motion brought by Defendant Viant, Inc. (“Viant”). Dkt. Nos. 32-33, respectively. Plaintiff filed
                                  18   oppositions (Dkt. Nos. 40-41) and Defendant filed replies (Dkt. Nos. 42-43). The Court finds it
                                  19   appropriate to take the motions under submission for decision without oral argument pursuant to
                                  20   Civil Local Rule 7-1(b). For the reasons stated below, Defendants’ motions will be granted in part
                                  21   and denied in part.
                                  22   I.         BACKGROUND1
                                  23              SJ is a member of a Cigna-administered employee benefit plan (“Plan”) of which he is a
                                  24   beneficiary. Compl. ¶ 32. The Plan is funded by Plaintiff’s employer and is governed by the
                                  25

                                  26   1
                                        The Background is a brief summary of the allegations in the Class Action Complaint. See Dkt.
                                  27   No. 1.
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                                      1
                                           Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 2 of 19




                                   1   Employee Retirement Income Security Act of 1974 (“ERISA”). Id. SJ sought treatment for

                                   2   behavioral health disorders, including for mental health and substance use disorders, from Summit

                                   3   Estate, Inc. (“Summit Estate”), a licensed and accredited treatment provider. Id. ¶ 173. The

                                   4   healthcare provider contacted Cigna to verify out-of-network (“OON”) benefits and was told that

                                   5   benefits were paid at 70% of UCR rates until Plaintiff’s out of pocket cost sharing responsibilities

                                   6   were met, and thereafter benefits were paid at UCR rates calculated according to the “MRC-1

                                   7   methodology.” Id. ¶¶ 34, 174. “[B]ased upon Summit Estate’s prior dealings with Cigna and upon

                                   8   the representations made on the phone call and on the plain language of Plaintiff’s employer

                                   9   benefit plan, it was understood by all parties that 100% of MRC-1 was equivalent to 100% of the

                                  10   billed charges of Summit Estate.” Id. ¶ 175.2 Based on Cigna’s representations “and with an

                                  11   understanding of the plain terms of the employer benefit plan,” SJ and his IOP provider contracted

                                  12   for SJ to receive treatment. Id. ¶¶ 37, 176. This contract obligated SJ to pay for any portion of the
Northern District of California
 United States District Court




                                  13   bills for services not paid by Cigna. Id. ¶ 35.

                                  14          Notwithstanding Cigna’s representations, Cigna sent every claim at issue in the case to

                                  15   Viant for repricing. Id. ¶ 42. Viant purported to offer payments at UCR rates, but in reality, the

                                  16   amount offered bore no relationship to UCR rates as that term is defined in SJ’s Cigna policy. Id.

                                  17   ¶¶ 42-45. Viant offered essentially the same flat, lower rate that it offers across the entire country.

                                  18   Id. ¶ 46. This rate is the “product of a secret, proprietary, database and/or pricing method.” Id. ¶

                                  19   52. For every dollar Viant “save[d]” Cigna, Viant received a kick-back. Id. ¶ 47.

                                  20          Cigna never told Plaintiff, SJ or his IOP provider that claims were subject to third party

                                  21   repricing until after SJ and his IOP provider entered into a contract for treatment. Id. ¶ 51. SJ does

                                  22   not have any agreement with Viant that would permit Viant to negotiate with providers on his

                                  23   behalf. Id. ¶ 42. As a result of Cigna’s and Viant’s actions, Cigna allowed only $6,225.12 of the

                                  24

                                  25   2
                                         Plaintiff alleges generally that healthcare providers ask and are told by Cigna that no prior
                                  26   authorization was required prior to rendering intensive outpatient treatment (“IOP”) services, and
                                       that claims for IOP services were not subject to third-party repricing by Viant. Id. ¶ 34. However,
                                  27   it is unclear whether Summit Estate specifically asked and received this information from Cigna.
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                                           2
                                             Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 3 of 19




                                   1   $51,175.00 billed for IOP services (or 12% of billed charges). Id. ¶ 178. SJ was left responsible

                                   2   for the balance. Id. ¶ 179. SJ paid the amount owing on the balance bill directly to his provider. Id.

                                   3   ¶ 102. Cigna did not issue an “adverse benefit determination” in an Explanation of Benefits

                                   4   (“EOB”) letter, and consequently SJ is unable to appeal the underpayment under ERISA. Id. ¶¶

                                   5   62-64.

                                   6            Plaintiff asserts the following claims on behalf of SJ: (1) violations of RICO, 18 U.S.C. §

                                   7   1962(c) against both Defendants; (2) underpayment of benefits in violation of ERISA §

                                   8   502(a)(l)(B) against Cigna; (3) breach of plan provisions in violation of ERISA § 502(a)(1)(B)

                                   9   against Cigna; (4) failure to provide accurate materials and a request for declaratory and injunctive

                                  10   relief against Cigna in violation of ERISA § 502(c); (5) violation of fiduciary duties of loyalty and

                                  11   duty of care under ERISA § 502(a)(3) and a request for declaratory and injunctive relief against

                                  12   Cigna; (6) violation of fiduciary duty of full and fair review under ERISA § 502(a)(3) and a
Northern District of California
 United States District Court




                                  13   request for declaratory and injunctive relief against Cigna; (7) declaratory and injunctive relief

                                  14   pursuant to ERISA § 502(a)(3) against both Defendants; and for (8) “Other Appropriate Equitable

                                  15   Relief” against both Defendants under ERISA § 502(a)(3). Id. ¶¶ 193-295.

                                  16   II.      STANDARDS

                                  17            Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  18   specificity “to give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  19   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                  20   A complaint which falls short of the Rule 8(a) standard may be dismissed if it fails to state a claim

                                  21   upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

                                  22            To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain sufficient

                                  23   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

                                  24   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp., 550 U.S. at 570). A claim has facial

                                  25   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  26   inference that the defendant is liable for the misconduct alleged. Id.

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        3
                                          Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 4 of 19




                                   1           In evaluating the complaint, the court must generally accept as true all “well-pleaded

                                   2   factual allegations.” Iqbal, 556 U.S. at 664. The court must also construe the alleged facts in the

                                   3   light most favorable to the plaintiff. See Retail Prop. Trust v. United Bhd. Of Carpenters &

                                   4   Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014) (the court must “draw all reasonable inferences

                                   5   in favor of the nonmoving party” for a Rule 12(b)(6) motion). The court, however, “does not have

                                   6   to accept as true conclusory allegations in a complaint or legal claims asserted in the form of

                                   7   factual allegations.” In re Tracht Gut, LLC, 836 F.3d 1146, 1150-51 (9th Cir. 2016) (citing Bell

                                   8   Atl. Corp., 550 U.S. at 555-56); see also Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                   9   (9th Cir. 2001) (“Nor is the court required to accept as true allegations that are merely conclusory,

                                  10   unwarranted deductions of fact, or unreasonable inferences.”).

                                  11   III.    DISCUSSION

                                  12           Cigna argues that the Complaint should be dismissed in its entirety. Specifically, Cigna
Northern District of California
 United States District Court




                                  13   contends that (1) as to the second claim for underpayment of benefits and third claim for breach of

                                  14   plan provisions, Plaintiff does not identify any terms in her ERISA Plan that required Cigna to pay

                                  15   Summit Estate’s claim at 100% of the billed charges, and in fact, the Plan does not require Cigna

                                  16   to pay at that rate; (2) the fourth claim for failure to provide accurate materials cannot be

                                  17   maintained against Cigna because Cigna is not the plan administrator; (3) the fifth claim for

                                  18   violation for fiduciary duties is duplicative; (4) the sixth claim for violation of fiduciary duties is

                                  19   duplicative, cannot be asserted against Cigna because Cigna is not the Plan, and Plaintiff cannot

                                  20   show entitlement to 100% of the billed charges; (5) the seventh and eighth claims are duplicative;

                                  21   and (6) the RICO claim fails because Plaintiff does not plausibly allege an association-in-fact

                                  22   enterprise and predicate acts.

                                  23           Viant seeks dismissal of the three claims pled against it, namely the RICO claim and the

                                  24   seventh and eighth claims for equitable relief. Viant contends that all three claims sound in fraud

                                  25   and are subject to dismissal for failure to plead fraud with the requisite particularity required under

                                  26   Federal Rule of Civil Procedure 9(b). As to the RICO claim, Viant argues that Plaintiff fails to

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        4
                                          Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 5 of 19




                                   1   allege with particularity a pattern of racketeering activity and an association-in-fact enterprise.

                                   2          A.      ERISA CLAIMS

                                   3                  1.      Second and Third Claims

                                   4          In the second and third claims, Plaintiff seeks unpaid benefits pursuant to ERISA §

                                   5   502(a)(1)(B), 29 U.S.C. § 1132(a)(l)(B) equal to 100% of billed charges. Compl. ¶¶ 174-5, 252,

                                   6   261. To state a claim under Section 502(a)(1)(B), “a plaintiff must allege facts that establish the

                                   7   existence of an ERISA plan as well as the provisions of the plan that entitle it to benefits.” Almont

                                   8   Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1155 (C.D. Cal.

                                   9   2015) (citation and internal quotation marks omitted).

                                  10          Here, Plaintiff does not point to any particular provision or term in the Plan that requires

                                  11   Cigna to reimburse for IOP services at UCR rates or at 100% of billed charges. Accordingly,

                                  12   Cigna contends that the Plaintiff’s second and third claims for benefits under the Plan are subject
Northern District of California
 United States District Court




                                  13   to dismissal. In Bristol SL Holdings, Inc. v. Cigna Health & Life Ins. Co., the court dismissed a

                                  14   claim for benefits because the plaintiff merely alleged it “believe[d]” most of its 106 patients had

                                  15   ERISA plans. 2019 WL 6329645, at *2 (C.D. Cal. Sept. 24, 2019); see also Simi Surgery Ctr., Inc.

                                  16   v. Conn. Gen. Life Ins. Co., 2018 WL 6332285, at *3 (C.D. Cal. Jan. 4, 2018) (dismissing

                                  17   assignee’s claim for benefits under 173 purported ERISA plans for, among other things, failure to

                                  18   identify “the plan terms that allegedly entitle [plaintiff] to benefits”). In Glendale Outpatient

                                  19   Surgery Ctr. (“GOSC”) v. United Healthcare Servs., the Ninth Circuit affirmed dismissal of

                                  20   plaintiff’s ERISA claim because the complaint failed to identify “(i) any ERISA plan, apart from

                                  21   vague references to anonymous patients who allegedly assigned rights to GOSC; or (ii) any plan

                                  22   terms that specify benefits that the defendants were obligated to pay but failed to pay.” 805 Fed.

                                  23   App’x 530, 2020 WL 2537317, at *1 (9th Cir. May 19, 2020). The Ninth Circuit also observed

                                  24   that the pleading deficiencies “[we]re exacerbated by GOSC’s decision to lump 44 separate events

                                  25   — presumably involving distinct ERISA plans, coverage provisions, medical procedures, and

                                  26   insurer communications — into a single set of generalized allegations.” Id.

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        5
                                          Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 6 of 19




                                   1           Unlike in Bristol and GOSC, the Complaint here is based on more than a belief and

                                   2   includes factual allegations to support Plaintiff’s claims. Plaintiff identifies her Plan and alleges

                                   3   unequivocally that her Plan is governed by ERISA and that SJ is a beneficiary of that Plan. Compl.

                                   4   ¶ 32. Further, Plaintiff alleges that “SJ’s insurance plan was an MRC I plan.” Id. ¶ 22. Plaintiff

                                   5   alleges that SJ’s healthcare provider contacted Cigna for verification of benefits (id. ¶ 34, 174);

                                   6   Cigna represented it would reimburse the claims at issue at UCR rates (id. ¶ 21), and that after

                                   7   Plaintiff reached the out of pocket maximum, Cigna “would pay according to MRC-1

                                   8   methodology which translates to 100% of billed charges” (id. ¶ 174). These allegations are

                                   9   sufficient to plead not only the existence of an ERISA plan but also a Plan provision requiring

                                  10   Cigna to pay benefits calculated according to the MRC-1 methodology. See, e.g., Forest

                                  11   Ambulatory Surgical Assocs., L.P. v. United HealthCare Ins. Co., 2011 WL 2748724, at *5 (N.D.

                                  12   Cal. July 13, 2011) (“To state a claim under [Section 502(a)(1)(B)], a plaintiff must allege facts
Northern District of California
 United States District Court




                                  13   that establish the existence of an ERISA plan as well as the provisions of the plan that entitle

                                  14   [him] to benefits.”); see also Reiten v. Blue Cross of Cal., 2020 WL 1032371, at *2 (C.D. Cal. Jan.

                                  15   23, 2020) (same). Although Plaintiff does not cite to a specific Plan term or provision by page or

                                  16   paragraph, that level of detail is not required at the pleading stage. See Forest Ambulatory, 2011

                                  17   WL 2748724, at *5 (“Although the allegations in the complaint do not need to describe a given

                                  18   plan in detail, such as to identify each plan’s policy number, the allegations must be sufficient to

                                  19   raise the existence of an ERISA plan above [a] speculative level.”) (quoting In re Managed Care

                                  20   Litig., 2009 WL 742678, at *3 (S.D. Fla. Mar. 20, 2009)).

                                  21          Further, Plaintiff alleges that Cigna “reported, in both plan language and on telephonic

                                  22   verification of benefits, that it would reimburse patients and/or their assignees at the UCR for

                                  23   MRC I policies.” Compl. ¶ 10. The Complaint also alleges that “based upon Summit Estate’s prior

                                  24   dealings with Cigna and upon the representations made on the phone call and on the plain

                                  25   language of RJ’s employer benefit plan, it was understood by all parties that 100% of MRC-1 was

                                  26
                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        6
                                           Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 7 of 19




                                   1   equivalent to 100% of the billed charges of Summit Estate.” Id. ¶ 175.3 Plaintiff’s allegations are

                                   2   sufficient to give rise to a “reasonable inference [that Cigna] is liable” for medical care covered by

                                   3   the terms of [an] ERISA plan[]” at UCR rates calculated under the MRC I methodology. See

                                   4   Glendale, 805 Fed. Appx. at 531.4

                                   5          Cigna insists that Plaintiff’s claims for benefits must be dismissed because Plaintiff fails to

                                   6   allege that Cigna “paid less than her plan’s MRC amount on her son’s claims.” Reply at 1. The

                                   7   Court disagrees. Plaintiff alleges that “SJ has been denied the full benefits available under the

                                   8   Intuit benefit plan.” Compl. ¶ 179. This allegation, coupled with allegations that the Plan required

                                   9   Cigna to pay benefits at UCR rates calculated under the MRC I methodology, is indistinguishable

                                  10   from “an allegation that Cigna paid less than her plan’s MRC amount on her son’s claims.”

                                  11          In its Reply, Cigna argues that it did in fact, pay Summit Estate the MRC, as evidenced by

                                  12   a revised EOB that Cigna filed with its brief. Reply at 2, 4. In particular, Cigna highlights a
Northern District of California
 United States District Court




                                  13   notation on the revised EOB stating, “THIS IS A CORRECTION OF A PREVIOUSLY

                                  14   PROCESSED CLAIM. . . . YOUR PLAN COVERS OUT OF NETWORK SERVICES TO A

                                  15   MAXIMUM REIMBURSABLE AMOUNT.” Id. at 3. Cigna asks that the Court take judicial

                                  16   notice of this revised EOB because EOBs are referenced in the Complaint. Id.

                                  17          As a general rule, a district court may not consider material beyond the pleadings in ruling

                                  18   on a Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). One

                                  19   exception to this general rule is the incorporation-by-reference doctrine relied upon by Cigna.

                                  20   Thus, the court may consider the revised EOB. IV Solutions, Inc. v. PacifiCare Life and Health

                                  21

                                  22
                                       3
                                        In her Opposition brief, Plaintiff argues that Cigna should have used the FAIR Health database to
                                  23   calculate pricing. This allegation does not appear in the Complaint and will not be considered. See
                                       Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1009 (N.D. Cal. 2015) (“In determining the propriety
                                  24
                                       of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s moving
                                  25   papers, such as a memorandum in opposition to a defendant’s motion to dismiss.”) (quoting
                                       Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003) (emphasis in original)).
                                  26   4
                                        Moreover, Cigna attached Plaintiff’s Plan to its motion to dismiss. Dkt. No. 32-2. Thus, Cigna is
                                  27   well aware of Plaintiff’s Plan and the MRC provision stated therein.
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                                         7
                                          Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 8 of 19




                                   1   Insur. Co., 2006 WL 7888009, at *4 (C.D. Cal. Dec. 19, 2016). However, the incorporation-by-

                                   2   reference doctrine does not permit the court to accept the truth of the matters stated in the revised

                                   3   EOB. In re ECOtality, Inc. Sec. Litig., 2014 WL 4634280, at *3 n.2 (N.D. Cal. Sept. 15, 2014)

                                   4   (considering documents incorporated by reference, but not for the truth of the matters stated

                                   5   therein); Gammel v. Hewlett-Packard Co., 905 F. Supp. 2d 1052 (C.D. Cal. 2012) (court may

                                   6   consider contents of documents under the doctrine of incorporation by reference, but “will not

                                   7   consider these documents for the truth of the matters they assert.”). Thus, at the pleading stage,

                                   8   Cigna cannot rely on the notation in the revised EOB to prove it properly paid benefits calculated

                                   9   using the MRC methodology.

                                  10          Cigna’s motion to dismiss the second and third claims for benefits is denied.

                                  11                    2.    Fourth Claim Under ERISA § 502(c)

                                  12          In the fourth claim, Plaintiff alleges that Cigna failed to fulfill its obligation to furnish
Northern District of California
 United States District Court




                                  13   accurate materials summarizing its group health plans, known as SPD materials, under 29 U.S.C. §

                                  14   1022, and failed to supply accurate EOBs, SPDs and other required information under 29 U.S.C. §

                                  15   1132(c). Compl. ¶ 263. Cigna contends that the claim fails because a §502 claim can only be

                                  16   maintained against the plan administrator, and Cigna is the claims administrator, not the plan

                                  17   administrator.

                                  18          ERISA § 502(c) imposes plan disclosure obligations only on the designated plan

                                  19   administrator, i.e., “the person specifically so designated by the terms of the instrument under

                                  20   which the plan is operated.” 29 U.S.C. § 1002(16)(A); Vaught v. Scottsdale Healthcare Corp.

                                  21   Health Plan, 546 F.3d 620, 633 (9th Cir. 2008) (“only the plan ‘administrator’ can be held liable

                                  22   for failing to comply with the reporting and disclosure requirements”). Here, the person designated

                                  23   as plan administrator is Intuit. Decl. of William P. Donovan, Jr. Ex. 1, at 51 (the “Plan

                                  24   Administrator” is the “Employer named above,” i.e., “Intuit Inc.”), Dkt. No. 32-2. Implicitly

                                  25   recognizing that Cigna is not the plan administrator, Plaintiff alleges that “[f]or ERISA Plans that

                                  26   are self-funded, but do not specifically designate a Plan Administrator, Cigna functions as the de

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        8
                                          Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 9 of 19




                                   1   facto Plan Administrator.” Compl. ¶ 98. This allegation does not cure the defect in Plaintiff’s

                                   2   claim because the Ninth Circuit has rejected the “de facto” theory. See e.g., Bush v. Liberty Life

                                   3   Assurance Co. of Bos., 77 F. Supp. 3d 900, 905 (N.D. Cal. 2015) (citing Ford v. MCI Commc’ns

                                   4   Corp. Health & Welfare Plan, 399 F.3d 1076, 1081-82 (9th Cir. 2005), overruled on other

                                   5   grounds by Cyr v. Reliance Standard Life Ins. Co., 642 F.3d 1202 (9th Cir. 2011)); see also, e.g.,

                                   6   Driscoll v. MetLife Ins., 2016 WL 11529805, at *8 (S.D. Cal. May 2, 2016) (citing Bush).

                                   7          The fourth claim is dismissed.

                                   8                  3.      Fifth Claim For Breach of ERISA Fiduciary Duties of Loyalty and Due
                                                              Care
                                   9
                                              The fifth claim is brought under 29 U.S.C. § 1132(a)(3). Compl. ¶ 279. Under section
                                  10
                                       1132(a)(3), a civil action may be brought “by a participant, beneficiary, or fiduciary (A) to enjoin
                                  11
                                       any act or practice which violates any provision of this subchapter or the terms of the plan, or (B)
                                  12
Northern District of California




                                       to obtain other appropriate equitable relief (i) to redress such violations or (ii) to enforce any
 United States District Court




                                  13
                                       provisions of this subchapter or the terms of the plan.” 29 U.S.C. § 1132(a)(3). Plaintiff alleges
                                  14
                                       that Cigna breached its duties of loyalty and due care “by making out-of-network benefit
                                  15
                                       reductions and adverse benefit determinations that were not authorized by the plan documents and
                                  16
                                       were also misrepresented on EOBs sent to the Plaintiff and the Class, causing Plaintiff and the
                                  17
                                       Class to incur, and pay, substantial balance bills at the benefit to Cigna’s bottom line.” Id. ¶ 272.
                                  18
                                              Cigna argues that the section 1132(a)(3) claim should be dismissed because “when relief is
                                  19
                                       available under section 1132(a)(1), courts will not allow relief under § 1132(a)(3)’s catch-all
                                  20
                                       provision.” Mot. at 10 (quoting Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)). As
                                  21
                                       Plaintiff points out, however, the Ninth Circuit has held post-Johnson that a plaintiff may pursue
                                  22
                                       simultaneous claims under sections 1132(a)(1) and 1132(a)(3). Moyle v. Liberty Mut. Ret. Benefit
                                  23
                                       Plan, 823 F.3d 948, 959-62 (9th Cir. 2016). The Ninth Circuit explained that allowing a plaintiff
                                  24
                                       to plead both claims (1) comports with the Supreme Court’s decisions in Varity Corp. v. Howe,
                                  25
                                       516 U.S. 489 (1996) and Cigna Corp. v. Amara, 563 U.S. 421 (2011); (2) adheres to Federal Rule
                                  26
                                       of Civil Procedure 8(a)(3), which allows pleading relief in the alternative; and (3) is consistent
                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        9
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 10 of 19




                                   1   with ERISA’s intended purpose of protecting participants’ and beneficiaries’ interests. Id. at 962.

                                   2   Plaintiff may not, however, obtain double recoveries. Id. at 961.

                                   3           Cigna counters that even under Moyle, a plaintiff must allege a distinct theory of injury,

                                   4   citing Ihde v. United of Omaha Life Ins. Co., 2017 WL 5444551, at *8 (D. Colo. Nov. 14, 2017).

                                   5   In Ihde, plaintiff asserted a claim for benefits under section 1132(a)(1)(B) and a claim for breach

                                   6   of fiduciary duty under sections 1109(a) and 1132(a)(2). The latter claim was based on an

                                   7   allegation that defendant omitted the insurance plan’s name from the Summary Plan Description

                                   8   (“SPD”). The magistrate judge recommended dismissal of plaintiff’s section 1132(a)(3) claim,

                                   9   reasoning that plaintiff failed to allege she was harmed by the omission of the plan’s name in the

                                  10   SPD, and that she could not “repackage” her claim for benefits under the guise of a breach of

                                  11   fiduciary duty claim.

                                  12           Although Plaintiff’s claims for benefits and breach of fiduciary duty overlap substantially,
Northern District of California
 United States District Court




                                  13   the latter is not just a “repackaging” of the former. In the breach of fiduciary duty claim, Plaintiff

                                  14   seeks injunctive and declaratory relief, as well as removal of Cigna as a fiduciary. Plaintiff alleges

                                  15   that separate and apart from the denial of benefits, Cigna breached its duty as a fiduciary by,

                                  16   among other things, sending EOBs containing misrepresentations, failing to provide accurate

                                  17   information about the methodology applied to calculate UCR rates, and failing to disclose that

                                  18   Cigna would utilize Viant as a repricing agent. Compl. ¶¶ 272, 275-78. Further, unlike in Ihde,

                                  19   Plaintiff’s breach of fiduciary duty claim may entitle her to equitable relief, separate and apart

                                  20   from an award of benefits.

                                  21           Cigna’s motion to dismiss the fifth claim is denied.

                                  22                   4.      Sixth Claim for Failure to Provide “Full and Fair Review”

                                  23           In the sixth claim, Plaintiff alleges that Cigna failed to comply with its fiduciary duty to

                                  24   provide a “full and fair review” of an “adverse benefit determination” pursuant to 29 U.S.C. §

                                  25   1133. Compl. ¶¶ 280-86. Plaintiff seeks injunctive and declaratory relief to redress the alleged

                                  26   failure to provide a full and fair review. Id. ¶ 286.

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        10
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 11 of 19




                                   1          Cigna argues that the sixth claim is subject to dismissal because, among other things, a

                                   2   section 1133 claim can only be asserted against a plan, and Cigna is not the Plan. Plaintiff does not

                                   3   provide any response to this argument. The claim is dismissed. See Herzfeld v. Teva Pharm. USA,

                                   4   Inc. Omnibus Welfare Plan, 2019 WL 8647729, at *6 (C.D. Cal. Aug. 26, 2019) (“By its plain

                                   5   language, § 1133 . . . impose[s] duties only upon benefit plans.”).

                                   6                  5.      Seventh and Eighth Claims for Equitable and Injunctive Relief

                                   7          Plaintiff asserts the seventh claim for equitable relief under 29 U.S.C. § 1132(a)(3)(A) and

                                   8   the eighth claim for equitable relief under 29 U.S.C. § 1132(a)(3)(B). The claims are asserted

                                   9   against both Defendants. Id.

                                  10          Plaintiff does not address these claims in her Opposition to Cigna’s motion. Accordingly,

                                  11   the Court will dismiss the seventh and eighth claim as to Cigna.

                                  12          Viant moves to dismiss the seventh and eighth claims on several grounds. First, Viant
Northern District of California
 United States District Court




                                  13   argues that the Complaint fails to plead facts to establish Viant’s fiduciary status or any underlying

                                  14   breach of fiduciary duties. The Court disagrees.

                                  15          Claims under §1132 can only be asserted against a fiduciary as that term is defined in

                                  16   ERISA. Brown v. Ca. Law Enf’t Assoc., 81 F. Supp. 3d 930, 934 (N.D. Cal. 2015). A person is a

                                  17   fiduciary with respect to an ERISA plan under three different circumstances:

                                  18                  to the extent (i) he exercises any discretionary authority or
                                                      discretionary control respecting management of such plan or
                                  19                  exercises any authority or control respecting management or
                                                      disposition of its assets, (ii) he renders investment advice for a fee or
                                  20                  other compensation, direct or indirect, with respect to any moneys or
                                                      other property of such plan, or has any authority or responsibility to
                                  21                  do so, or (iii) he has any discretionary authority or discretionary
                                                      responsibility in the administration of such plan.
                                  22

                                  23
                                       29 U.S.C. § 1002(21)(A). Here, the Complaint does not allege that Viant is named as a fiduciary
                                  24
                                       in the Plan. Nor does the Complaint allege that Viant had responsibility or authority over the
                                  25
                                       Plan’s management or administration. Nevertheless, Plaintiff argues that Viant had responsibility
                                  26
                                       and authority over Plan assets by virtue of negotiating and repricing patient claims. In Monterey
                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        11
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 12 of 19




                                   1   Peninsula Horticulture, Inc. v. Emp. Benefit Mgmt. Servs., Inc. (hereinafter “MPH”), the plaintiff

                                   2   asserted a similar theory of fiduciary liability. 2020 WL 2747846 (N.D. Cal. May 27, 2020). The

                                   3   plaintiff alleged that defendant had authority and control over the plan assets “by determining the

                                   4   amount and recipient of benefit payments,” issuing checks and paying approved claims. Id. at *3.

                                   5   The MPH court held that these allegations plausibly suggested that defendant had control over

                                   6   disposition of plan assets, and therefore denied defendant’s motion to dismiss the breach of

                                   7   fiduciary claim.

                                   8           As in MPH, Plaintiff alleges that Viant had authority and control over Plan assets. Plaintiff

                                   9   alleges that Viant “determined the reimbursement rate for every underpaid claim in the present

                                  10   litigation.” Compl. ¶ 7. Viant counters that other allegations in the compliant show that Viant did

                                  11   not exercise authority or control over Plan assets. Specifically, Viant points to allegations

                                  12   indicating that Viant could only negotiate and/or reprice benefit claims pursuant to strict pricing
Northern District of California
 United States District Court




                                  13   terms established by Cigna. See id. ¶¶ 53, 112, 116-19, 128. However, there is nothing in Section

                                  14   1002(21)(A) to suggest that a person or entity with limited control over plan assets cannot be

                                  15   considered a fiduciary. Plaintiff’s allegation, although thin, is sufficient at the pleading stage to

                                  16   plausibly suggest that Viant is a fiduciary by virtue of its alleged authority and control over plan

                                  17   assets. See Josef K. v. California Physicians’ Serv., 2019 WL 2342245 at *7 (N.D. Cal.)

                                  18   (“’Congress commodiously imposed fiduciary standards on persons whose actions affect the

                                  19   amount of benefits retirement plan participants will receive’. . . . Thus, although fiduciary status

                                  20   does not attach to a party who ‘merely perform[s] ministerial duties or processes claims,’ a party

                                  21   may qualify as a fiduciary ‘if it has the authority to grant, deny, or review denied claims.’”

                                  22   (internal citations omitted)).

                                  23           Viant raises several other grounds for dismissal of the seventh and eighth claims, which the

                                  24   Court finds unnecessary to address at this time. This is because the claims do not meet the basic

                                  25   pleading requirements of Rule 8: to give notice of what the claims are and the grounds upon which

                                  26   they rest. Plaintiff prefaces each claim by stating, “Plaintiff brings this count . . . only to the

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        12
                                           Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 13 of 19




                                   1   extent that the Court finds that injunctive relief sought to remedy Counts III through VI are

                                   2   unavailable.” Compl. ¶¶ 288, 295. Although this prefatory language is followed by a smattering of

                                   3   additional allegations, Plaintiff fails to clearly differentiate the seventh and eighth claims from

                                   4   others in the Complaint.

                                   5          The seventh and eighth claims are dismissed as to Viant.

                                   6          B.      RICO Claim

                                   7          Defendants raise essentially two challenges to the RICO claim: failure to plead with

                                   8   particularity (1) an association-in-fact enterprise and (2) predicate RICO acts.

                                   9                  1.      Association-in-Fact Enterprise

                                  10          To plead an association-in-fact enterprise for a RICO claim, “plaintiffs must plead that the

                                  11   enterprise has (A) a common purpose, (B) a structure or organization, and (C) longevity necessary

                                  12   to accomplish the purpose.” Eclectic Props. East, LLC v. Marcus & Millichap Co., 751 F.3d 990,
Northern District of California
 United States District Court




                                  13   997 (9th Cir. 2014) (citing Boyle v. United States, 556 U.S. 938, 946 (2009)).

                                  14          Here, the Complaint describes a contractual relationship between Defendants. Courts have

                                  15   uniformly held that a routine commercial dealing is insufficient to establish RICO liability. See

                                  16   e.g., Gardner v. Starkist Co., 418 F. Supp. 3d 443, 461 (N.D. Cal. 2019) (“characterizing routine

                                  17   commercial dealing as a RICO enterprise is not enough”); Gomez v. Guthy-Renker, LLC, 2015

                                  18   WL 4270042, at *8 (C.D. Cal. July 13, 2015). Plaintiff relies on Odom v. Microsoft Corp., 486

                                  19   F.3d 541, 543, 545 (9th Cir. 2007), as well as other cases5, in which the courts found seemingly

                                  20   routine contractual relationships could form the basis of an association-in-fact enterprise. Here,

                                  21   however, Plaintiffs fails to plead with particularity sufficient facts to plausibly show that Cigna

                                  22   and Viant knowingly formed an enterprise to fraudulently underpay claims at below the UCR

                                  23

                                  24   5
                                        See In re Wells Fargo Ins. Mktg. & Sales Practices Litig., 2018 WL 4945541, at *4 (C.D. Cal. June
                                  25   18, 2018); In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prods. Liab. Litig., 295
                                       F. Supp. 3d 927, 981 (N.D. Cal. 2018); Bias v. Wells Fargo & Co., 942 F. Supp. 2d 915, 942
                                  26   (N.D. Cal. Apr 25, 2013); Friedman v. 24 Hour Fitness USA, Inc., 580 F. Supp. 2d 985 (C.D. Cal.
                                       2008); Downey Surgical Clinic, Inc. v. Ingenix, Inc., 2013 WL 12114069, at *12 (C.D. Cal. Mar.
                                  27   12, 2013).
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                                        13
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 14 of 19




                                   1   rates. In an attempt to transform Defendants’ commercial dealing into a RICO enterprise, Plaintiff

                                   2   alleges that Defendants’ common purpose was to deceive, but there are insufficient facts pled with

                                   3   particularity to plausibly support this theory. Plaintiff alleges that Cigna contracted with Viant to

                                   4   negotiate amounts to pay for OON claims, but does not to explain how this contract shows a

                                   5   common purpose to commit fraud. That the contract includes financial incentives for Viant does

                                   6   not, without more, suggest a common purpose to commit fraud. Plaintiff’s characterization of

                                   7   Defendants’ contractual relationship as an “alliance” (Compl. at 7), “collusion” (id. ¶ 33), “cover-

                                   8   up” (id.), and “con” (id. ¶ 44), does not transform Defendants’ contract into a RICO enterprise

                                   9   without pleading facts to support these characterizations.

                                  10          Plaintiff’s RICO claim is therefore subject to dismissal for failure to allege an association-

                                  11   in-fact. See LD v. United Behavioral Health, 2020 WL 5074195, at *8 (N.D. Cal. Aug. 26, 2020)

                                  12   (dismissing similar RICO claim against United Behavioral Health and Viant with leave to amend);
Northern District of California
 United States District Court




                                  13   see also Stitt v. Citibank, N.A., 2015 WL 75237, at *5 (N.D. Cal. Jan. 6, 2015), aff’d, 748 F. Appx

                                  14   99, 101 (9th Cir. 2018) (dismissing RICO claim because, among other things, the plaintiffs offered

                                  15   no factual allegations to render plausible their claim that the enterprise members actually knew of

                                  16   the alleged fraudulent common purpose, or that they “formed” the enterprise to participate in that

                                  17   purpose).

                                  18                          2.      Predicate RICO Acts

                                  19          Plaintiff’s RICO claim is also subject to dismissal for the independent reason that the

                                  20   Complaint fails to allege predicate RICO acts. “To state a claim under § 1962(c),” a plaintiff must

                                  21   also allege “a pattern . . . of racketeering activity.” Walter v. Drayson, 538 F.3d 1244, 1247 (9th

                                  22   Cir. 2008). “To plead a RICO pattern, at least two predicate acts of racketeering activity need to be

                                  23   alleged.” Synopsis, Inc. v. Ubiquiti Networks, Inc., 313 F. Supp. 3d 1056, 1077 (N.D. Cal. 2018)

                                  24   (citation omitted). “Racketeering activity” is defined as “the commission of a predicate act that is

                                  25   one of an enumerated list of federal crimes.” Id. at 1076. “[W]here RICO is asserted against

                                  26   multiple defendants, a plaintiff must allege at least two predicate acts by each defendant.” In re

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        14
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 15 of 19




                                   1   Wellpoint, Inc. Out-of-Network “UCR” Rates Litig., 903 F. Supp. 2d 880, 914 (C.D. Cal. 2012)

                                   2   (emphasis in original); accord, Dooley v. Crab Boat Owners Ass’n, 2004 WL 902361, at *5 (N.D.

                                   3   Cal. Apr. 26, 2004).

                                   4                          a.      Federal Health Offenses

                                   5          The alleged commission of “Federal Health offenses” (Compl. ¶ 197), as defined by 18

                                   6   U.S.C. § 24, are not among the statutory list of predicate acts that can constitute racketeering

                                   7   under 18 U.S.C. § 1961(1), and Plaintiff does not contend otherwise. Instead, Plaintiff’s theory is

                                   8   that “laundering of monetary instruments” in violation of 18 U.S.C. § 1956 is listed as a predicate

                                   9   act in § 1961(1); that 18 U.S.C. §1956(c)(7)(F) criminalizes laundering the proceeds of a federal

                                  10   health care offense; and therefore, a Federal health offense can constitute a predicate act of

                                  11   racketeering. This money laundering theory does not appear anywhere in Complaint, and therefore

                                  12   will not be considered. Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998))
Northern District of California
 United States District Court




                                  13   (instructing that a deficient pleading cannot be cured by new allegations raised in a plaintiff’s

                                  14   response to a motion to dismiss).

                                  15                  b.      Mail/Wire Fraud

                                  16          The remaining alleged predicate acts—mail fraud and wire fraud—are among the statutory

                                  17   predicate acts listed in section 1961(1). Mail fraud and wire fraud have four essential elements:

                                  18   “(1) a scheme to defraud, (2) the statements made and facts omitted as part of the scheme were

                                  19   material, (3) use of the wires, or United States mail, in furtherance of the scheme, and (4) a

                                  20   specific intent to deceive or defraud.” United States v. Woody’s Trucking, LLC, 2018 WL 443454,

                                  21   at *2 (D. Mont. Jan. 16, 2018) (citing United States v. Woods, 335 F.3d 993, 997–99 (9th Cir.

                                  22   2003)). RICO fraud claims must be pled with particularity in accordance with Federal Rule of

                                  23   Civil Procedure 9(b). Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 405

                                  24   (9th Cir. 1991). To satisfy this standard, a plaintiff must allege “the who, what, when, where, and

                                  25   how” of the fraud. Vess v. Ciba-Geigy Corp. USA, 317 F. 3d 1097, 1106 (9th Cir. 2003) (citation

                                  26   omitted); see also Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065-66 (9th Cir. 2004) (requiring

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        15
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 16 of 19




                                   1   pleader of RICO fraud claim to allege the time, place and specific content of false representations

                                   2   as well as the identities of the parties to the misrepresentation); Lancaster, 940 F.2d at 405

                                   3   (requiring pleader asserting RICO claim with predicate act of mail fraud to allege the time, place

                                   4   and manner of each act of fraud plus the role of each defendant in each scheme).

                                   5          Here, Plaintiff’s allegations of mail and wire fraud do not come close to complying with

                                   6   Rule 9(b). The Complaint lacks any specifics as to the who, what, when, where, and how of any

                                   7   particular fraudulent communication. The RICO claim is subject to dismissal based on these

                                   8   deficiencies alone. See, e.g., Edwards, 356 F.3d at 1065-66 (affirming dismissal of RICO fraud

                                   9   claim for failure to allege “the time, place, and specific content of the false representations as well

                                  10   as the identities of the parties to the misrepresentation”).

                                  11          Further, the Complaint fails to plead with particularity that any alleged misrepresentation

                                  12   was sent over the United States wires or mail (or were communicated by a different means).
Northern District of California
 United States District Court




                                  13   Plaintiff alleges in only vague and conclusory terms that some communications were transmitted

                                  14   by wire and that “interstate wire facilities” were used. Compl. ¶¶ 210, 228, 232-34. Cigna

                                  15   allegedly made false representations in EOBs, which, in theory, could have been transmitted over

                                  16   interstate wires or mail. Id. ¶ 206. But Plaintiff does not identify any particular EOB, much less

                                  17   identify any fraudulent statement within an EOB. These deficiencies are also fatal to Plaintiff’s

                                  18   RICO claim. Saniefar v. Moore, 2017 WL 5972747, at *10 (E.D. Cal. Dec. 1, 2017) (claim

                                  19   dismissed where no allegation of interstate communication).

                                  20          Plaintiff counters that Rule 9(b) only requires that the elements of mail fraud or wire fraud

                                  21   be pled with particularity, and not the circumstances of the mailed or wired communication, citing

                                  22   Sebastian Int’l., Inc. v. Russolillo, 128 F. Supp. 2d 630, 635 (C.D. Cal. 2001). In Sebastian, the

                                  23   plaintiff alleged that the defendants received and sold diverted authentic products, as well as

                                  24   distributed and sold counterfeit products. The parties disputed which facts or elements were

                                  25   required to be pled with particularity under Rule 9(b). Id. The plaintiff argued that Rule 9(b)

                                  26   “merely require[d] that the elements of mail fraud or wire fraud be pled with specificity,” whereas

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        16
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 17 of 19




                                   1   the defendant argued that Rule 9(b) “required a plaintiff to plead the specific falsity in the mailed

                                   2   or wired communications.” Id. The Sebastian court concluded that both parties were right,

                                   3   depending on the circumstances of the fraud alleged, explaining:

                                   4                  [t]he mail and wire fraud statutes encompass two types of fraud: those
                                                      in which misrepresentations [are] made, and those in which no
                                   5                  misrepresentations are made. [citations] In a case of mail or wire fraud
                                                      that does not involve a misrepresentation of fact, the ‘circumstances’
                                   6                  [referencing the language of 9(b) ] ... would consist of four elements:
                                                      (1) a scheme to defraud; (2) intent to defraud; (3) reasonable
                                   7                  forseeability that the mails (or wires) would be used; and (4) use of
                                                      the mails (or wires) in furtherance of the scheme.
                                   8

                                   9   Id. (quoting Murr Plumbing, Inc. v. Scherer Bros. Fin. Services Co., 48 F.3d 1066, 1070 n.6 (9th

                                  10   Cir. 1995)). The Sebastian court also quoted from a Seventh Circuit decision to further explain the

                                  11   two types of fraud:

                                  12                  We recognize, of course, that a given mailing or wire communication
Northern District of California
 United States District Court




                                                      need not be fraudulent on its face in order to constitute an act of mail
                                  13                  or wire fraud; even innocuous communications can qualify for this
                                                      purpose so long as they are incident to an essential part of the
                                  14                  [fraudulent] scheme. [citations] But in this case the plaintiffs rely on
                                                      the mailings and wire communications themselves as the acts of
                                  15                  fraud.
                                  16   Sebastian, 128 F. Supp. 2d at 635 (quoting Jepson, Inc. v. Makita Corp., 34 F.3d 1321, 1330 (7th

                                  17   Cir. 1994)). The Sebastian court ultimately held that the plaintiff was not required to plead with

                                  18   particularity the circumstances of the mailed or wired communication because the plaintiff was not

                                  19   relying on mailings and wirings as the acts of fraud; the mailings and wirings were only “incident

                                  20   to an essential part of the scheme” to receive and sell diverted authentic products, and to distribute

                                  21   and sell counterfeit products. Id. at 636.

                                  22          Plaintiff in the instant case analogizes to Sebastian and argues that she similarly is not

                                  23   relying on any mailings or wirings as the acts of fraud for the RICO claim. Plaintiff instead argues

                                  24   that the RICO scheme in this case “is the creation and use of Outpatient Repricing (OPR) tied to a

                                  25   target price that is not made known to plan sponsors, insured, beneficiaries, and healthcare

                                  26   providers and then paying claims at or below the target price while representing to the world that

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        17
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 18 of 19




                                   1   the MRC methodology was used.” Opp’n at 13 (emphasis added). Even accepting this

                                   2   characterization of the RICO claim, however, Plaintiff’s RICO scheme necessarily hinges on an

                                   3   allegedly fraudulent “represent[ation] to the world that the MRC methodology was used.”

                                   4   Because this case involves an alleged misrepresentation, Plaintiff must plead the circumstances

                                   5   constituting the fraud with particularity. Fed. R. Civ. P. 9(b). And if this alleged misrepresentation

                                   6   (or any others Plaintiff intends to rely on for her RICO claim) was made through the mail or over

                                   7   the wire, then Plaintiff must plead with particularity the circumstances of the mailed or wired

                                   8   communication. Sebastian, 128 F. Supp. 2d at 635-36.

                                   9          More fundamentally, the Complaint also lacks sufficient factual allegations to support a

                                  10   reasonable inference that Defendants acted with specific intent to deceive or defraud. The Ninth

                                  11   Circuit recently clarified that to be guilty of mail or wire fraud, “a defendant must act with the

                                  12   intent not only to make false statements or utilize other forms of deception, but also to deprive a
Northern District of California
 United States District Court




                                  13   victim of money or property by means of those deceptions. In other words, a defendant must

                                  14   intend to deceive and cheat.” United States v. Miller, 953 F.3d 1095, 1102 (9th Cir. 2020)

                                  15   (emphasis in original). The Complaint in this case lacks sufficient facts to support a reasonable

                                  16   inference that Cigna, and especially Viant, acted with the requisite intent to deceive and cheat.

                                  17          Plaintiff requests leave to conduct limited discovery in the event the Court dismisses the

                                  18   RICO claim, citing Neubronner v.Milken, 6 F.3d 666 (9th Cir. 1993). The request is denied.

                                  19   Although in some cases, discovery may be appropriate where evidence of fraud is exclusively in

                                  20   the defendant’s possession, that is not the situation Plaintiff faces. In Neubronner, the Ninth

                                  21   Circuit stated, “surely we can not expect a private plaintiff in an insider trading case to plead with

                                  22   the specificity Rule 9(b) requires without allowing some limited opportunity for discovery.” Id. at

                                  23   671. This is not an insider trading case. Moreover, the who, what, when and how of the

                                  24   misrepresentations Defendants allegedly made are not exclusively within Defendants’ knowledge.

                                  25   IV.    CONCLUSION

                                  26          For the reasons stated above, Defendants’ motions to dismiss are GRANTED as to the

                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        18
                                         Case 5:20-cv-02255-EJD Document 60 Filed 03/23/21 Page 19 of 19




                                   1   first, fourth, sixth, seventh and eighth claims. The first, seventh and eighth claims are dismissed

                                   2   with leave to amend; the fourth and sixth claims are dismissed without leave to amend.

                                   3   Defendants’ motions are DENIED as to the remaining claims.

                                   4          Plaintiff’s request to add Intuit as a party-defendant is denied without prejudice to filing a

                                   5   separate motion seeking such relief consistent with the Federal Rules of Civil Procedure.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 23, 2021

                                   9                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-02255-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS TO
                                       DISMISS
                                                                        19
